In re: Fred W. Kunz, Jr. applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of St. Tammany. 186 So.2d 435.
Writ refused. The judgment of the Court of Appeal for the First Circuit, affirming that of the district court, is- correct. The basis for relator’s contention that the Greater New Orleans Expressway Commission’s authority is limited to the construction and maintenance of the present Causeway, including issuance of the bonds outstanding, the proceeds of which were expended' in construction of the Causeway as it presently stands, is clearly without merit, as reflected by the decision of the appellate court. The only restriction placed on the issuance and sale of bonds, including the refunding of bonds outstanding, by the Commission is that it follow the procedure for the competitive sale of bonds as directed by Paragraph (5) of Sub-section (g) of Section 22 of Article VI of the Constitution of 1921, as amended by Act 90 of 1952, and thereby secure the lowest obtainable interest rates.